Citation Nr: 1410976	
Decision Date: 03/14/14    Archive Date: 03/20/14

DOCKET NO.  10-47 734	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin



THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).



REPRESENTATION

Appellant represented by:	Wisconsin Department of Veterans Affairs



ATTORNEY FOR THE BOARD

K. Osegueda, Associate Counsel



INTRODUCTION

The Veteran had active service from September 1970 to August 1972.

This matter initially came before the Board of Veterans Appeals (Board) on appeal from a January 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.  

In April 2013, the Board remanded the case for further development.  The case has since been returned to the Board for appellate review.  

The Board notes that the appeal originally included the issue of entitlement to service connection for an acquired psychiatric disorder, to include depression and an anxiety disorder.  However, after completing the requested development as directed by the Board in the April 2013 remand, the RO granted service connection for major depressive disorder and assigned a 50 percent evaluation effective from October 15, 2008.  The Veteran has not disagreed with that decision.  Therefore, the issue no longer remains on appeal, and further consideration is unnecessary.

In addition to the paper claims file, there are Virtual VA and Veterans Benefits Management System (VBMS) paperless files associated with the Veteran's case.  A review of the documents in the Virtual VA paperless claims file reveals a July 2013 statement from the Cleveland VA Medical Center (VAMC) in response to the RO's attempts to obtain copies of the Veteran's VA treatment notes.  The remaining documents are duplicative or irrelevant to the issue on appeal.


FINDINGS OF FACT

1.  The Veteran does not meet the schedular criteria for TDIU.

2.  The Veteran's service-connected disability does not render him unable to secure or follow a substantially gainful occupation.

CONCLUSION OF LAW
	
The criteria for entitlement to TDIU have not been met.  38 U.S.C.A. §§ 1155, 5313(c) (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Upon receipt of a substantially complete application for benefits, VA must notify the claimant of what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and, (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004). 

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that, upon receipt of an application for a service connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded. 

With respect to the claim for a TDIU, the RO provided the Veteran with a notification letter in February 2009, prior to the initial decision on the claim in January 2010.  Therefore, the timing requirement of the notice as set forth in Pelegrini has been met and to decide the appeal would not be prejudicial to the claimant.

Moreover, the content of the February 2009 letter satisfied the notice requirements.  In this regard, the letter informed the Veteran of the information and evidence needed to substantiate his claim for TDIU and notified him of the division of responsibilities in obtaining such evidence.  The letter also explained how a disability rating is determined for a service-connected disorder and the basis for determining an effective date upon the grant of any benefit sought, in compliance with Dingess, 19 Vet. App. at 490-491. 

In addition, the duty to assist the Veteran has also been satisfied in this case.  All identified and available service and post-service treatment notes are in the claims file and were reviewed by both the RO and the Board in connection with the claim. 

As previously noted, the Board remanded the case for further development in April 2013.  In compliance with the Board's remand directives, the RO contacted the Cleveland VAMC in an effort to obtain copies of all outstanding VA treatment notes, to specifically include any VA treatment notes dated in January 1994.  In a July 2013 report of contact, the RO noted that an extensive search was conducted by the Cleveland VAMC and the search yielded no results.  In addition, in July 2013 correspondence included in the Veteran's Virtual VA file, the supervisor in the medical records and release of information department of the Cleveland VAMC indicated that the Veteran was admitted to the Brecksville campus of the Cleveland VAMC in January 1994 and that he was discharged 13 days later.  The supervisor noted that VA treatment notes associated with the hospitalization were checked into the Brecksville file room in April 1994 and they should have been retired after three years of inactivity.  He noted that the Brecksville record room was closed in 2005 and all active charts were transferred to Wade Park.  Thereafter, he indicated that all paper records were retired to the Federal Records Center in Dayton in 2010.  He reported that he performed an extensive search of all of his log books and spreadsheets in attempt to locate the records.  He stated that, according to the logbook from Brecksville in 2000, the Veteran's paper records were retired to the Federal Records Center; however, the staff at the Federal Records Center was unable to locate the records.  He also reported that he checked all other record shipments sent between 1994 to the present, from both Wade Park and Brecksville, but the records were no included in another shipment.  He related that the Veteran's VA treatment notes from his January 1994 hospitalization at the Cleveland VAMC were missing and that further efforts to locate them would be futile.  Despite the unavailability of the VA treatment notes, the Board finds that the RO did attempt to obtain the outstanding records, and, therefore, there was compliance with the remand directive.  Stegall v. West, 11 Vet. App. 268 (1998).

Moreover, the Veteran has not identified any other outstanding records that are pertinent to the issue currently on appeal.

In addition, in compliance with the Board's April 2013 remand directives, the Veteran was afforded a VA mental disorders examination in May 2013.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the May 2013 examination is adequate, as it is predicated on a review of the claims file and all pertinent evidence of record as well as on an examination, and it fully addresses the criteria that is relevant to making a determination in this case.

The VA examiner provided a medical opinion with regard to employability, as was requested by the Board in the April 2013 remand.  Thereafter, the Veteran's claim was readjudicated in a July 2013 supplemental statement of the case (SSOC).  As such, there was compliance with all of the remand directives were complied with.  Stegall v. West, 11 Vet. App. 268 (1998).

There is also no objective evidence indicating that there has been a material change in the severity of the Veteran's service-connected disability since he was last examined in May 2013.  38 C.F.R. § 3.327(a).  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted.  VAOPGCPREC 11-95.

Thus, there is adequate medical evidence of record to make a determination in this case.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issue on appeal has been met.  38 C.F.R. § 3.159(c)(4).

The Board concludes the Veteran was provided the opportunity to meaningfully participate in the adjudication of his claim and he did, in fact, participate.  Washington v. Nicholson, 21 Vet. App. 191 (2007).  For these reasons, the Board concludes that VA has fulfilled the duty to assist the Veteran in this case.  Hence, there is no error or issue that precludes the Board from addressing the merits of this appeal.


Law and Analysis

Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  If there is only one such disability, it must be rated at 60 percent or more; if there are two or more disabilities, at least one disability must be rated at 40 percent or more, with sufficient additional disability to bring the combined rating to 70 percent or more.  Id. 

For the above purpose of one 60 percent disability, or one 40 percent disability in combination, the following will be considered as one disability: (1) disabilities of one or both upper extremities, or of one or both lower extremities, including the bilateral factor, if applicable, (2) disabilities resulting from common etiology or a single accident, (3) disabilities affecting a single body system, e.g. orthopedic, digestive, respiratory, cardiovascular-renal, neuropsychiatric, (4) multiple injuries incurred in action, or (5) multiple disabilities incurred as a prisoner of war.  Id. 

However, even when the percentage requirements are not met, entitlement to a total rating, on an extraschedular basis, may nonetheless be granted, in exceptional cases, when the veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities. 38 C.F.R. § 4.16(b).

The central inquiry is "whether the veteran's service-connected disabilities alone are of sufficient severity to produce unemployability." Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).   Consideration may be given to the veteran's education, special training, and previous work experience, but not to his age or to the impairment caused by nonservice-connected disabilities. See 38 C.F.R. §§ 3.341, 4.16, 4.19; see also Van Hoose v. Brown, 4 Vet. App. 361 (1993).

The sole fact that a veteran is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is recognition that the impairment makes it difficult to obtain or keep employment.  The ultimate question, however, is whether the veteran is capable of performing the physical and mental acts required by employment, not whether he can find employment. Van Hoose, 4 Vet. App. at 363.

In this case, the Veteran is currently service-connected for major depressive disorder, rated as 50 percent disabling.  He has no other service-connected disabilities.  The Veteran's major depressive disorder is not rated 60 percent or higher; therefore, he does not meet the minimum schedular criteria for TDIU under 38 C.F.R. § 4.16(a).

Nevertheless, as previously stated, veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  Therefore, rating boards may submit claims to the Director of the Compensation and Pension Service for extraschedular consideration in cases of veterans who fail to meet the percentage standards set forth in 38 C.F.R. § 4.16(a).  

The Board is precluded from granting a total rating under section 4.16(b) because the authority to grant such a rating is vested specifically in the Director, Compensation and Pension Service.  If the Board finds that a case it is reviewing on appeal is worthy of consideration under section 4.16(b), the Board may remand the case to the RO for referral to the Director, Compensation and Pension Service, but the Board may not grant a total rating in the first instance.  See Floyd v. Brown, 9 Vet. App. 88, 95 (1996) (noting that Board may consider whether referral to 'appropriate first-line officials' for extra-schedular rating is required).  Thus, the decision by the RO whether to refer a case to the Director for extra-schedular consideration is an adjudicative decision subject to review by the Board and the Court.

Upon review of the claims file, the Board finds that the evidence does not show that the Veteran is unemployable due to his service-connected disability.

In his December 2008 claim, the Veteran specifically asserted that his service-connected major depressive disorder was the disability that rendered him unemployable.  However, during the May 2013 VA examination, he indicated that he held approximately four jobs since his separation from service.  He worked in a mine for approximately 5 years, he was employed as a prison guard for approximately 4 years, and he worked as a police officer for nearly 20 years.  He reported that he was suspended twice during his time on the police force for "breaking out the window on a girlfriend's car," and "being pulled over for [driving under the influence (DUI)]."  He also indicated that he maintained various jobs during his incarceration.  At the time of the VA examination, he worked three to four hours per day delivering paperwork within the main building of the prison.  He stated that he performed that job for approximately 14 months, and he denied any difficulty meeting the demands of that job.  

The May 2013 VA examiner opined that the Veteran's major depressive disorder did not render him unable to secure and maintain substantially gainful employment.  She noted that the Veteran maintained gainful employment from the time he separated from service until his incarceration in 2001.  He reported that he performed well during his post-service employment, despite his active substance abuse and gambling during a significant portion of his work history.  She noted that he described some suspensions related to conduct outside of work hours, but his work did not appear to suffer as a result.  She also noted that he denied any problems with reliability, productivity, following instructions, abstract thinking, or interferences with his ability to meet the demands of his job.  The examiner noted that the Veteran described some problems with concentration, memory, and judgment, but the problems did not interfere with his job performance.  In addition, he did not indicate that he had any problems getting along with his supervisors or coworkers.  There was no suggestion that he unable to obtain or maintain employment due to his service-connected major depressive disorder.    

There is also no indication that any other agency, such as the Social Security Administration--which is not limited in its review of matters concerning unemployability to consideration of only service-connected disabilities--has determined that the Veteran is currently unemployable. 

The Board further notes that VA shall not assign to any veteran a TDIU rating during any period during which the veteran is incarcerated in a Federal, State, local, or other penal institution or correctional facility for conviction of a felony.  38 U.S.C.A. § 5313(c).  The primary legislative purpose for this limitation is "to prevent duplication of governmental expenditures benefiting incarcerated persons in receipt of veterans' compensations." VAOPGCPREC 5-2006 (August 11, 2006) (noting that interpretation of Section 5313 to result in double governmental expenditures would "thwart Congress' clear purpose for the reduction in benefit payments").  

Based on the foregoing, the Board concludes that, while the Veteran undoubtedly has industrial impairment as a result of his service-connected disability, as evidenced by his 50 percent disability evaluation, the evidence does not show that the service-connected major depressive disorder precludes gainful employment.  The Board would note that "[t]he percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and their residual conditions in civil occupations."  38 C.F.R. § 4.1 (2013).  Based on a review of the evidence of record, the Board is of the opinion that the disability evaluation assigned to the Veteran's major depressive disorder under the VA Schedule for Rating Disabilities accurately reflects the Veteran's overall impairment to his earning capacity due to his service-connected disability.  Therefore, a total rating for compensation based on individual unemployability due to service-connected disability is not warranted.


ORDER

Entitlement to TDIU is denied.



____________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


